Citation Nr: 1317096	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-40 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to an initial rating higher than 10 percent for lumbar spine degenerative disc disease prior to August 27, 2012, and higher than 20 percent thereafter.

6.  Entitlement to an initial rating higher than 10 percent for constipation with reflux prior to August 27, 2012, and a compensable rating thereafter.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an October 2012 rating decision, the RO granted a higher rating of 20 percent for lumbar spine degenerative disc disease, effective August 27, 2012.  Because a disability rating of 20 percent does not represent the maximum rating available for the Veteran's lumbar spine disability, and because it does not cover the entire period from the initial grant of service connection, the propriety of the initial ratings remains an issue for appellate review, and the Board has identified this issue as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

Also, in the October 2012 rating decision, sent to the Veteran in October 2012, the RO granted service connection for left leg radiculopathy, assigned a rating of 10 percent, and informed the Veteran of his rights to appeal the decision.  The Veteran has one year in which to appeal such decision before it becomes final, during which time he is permitted to submit additional evidence and argument.  See 38 U.S.C.A. § 7015; 38 C.F.R. § 3.104 (2012).  Therefore, the Board will not address any matter pertaining to the initial rating assigned in the October 2012 rating decision at this time.  If the Veteran wishes to appeal the October 2012 decision, he must file a notice of disagreement within one year of the date that such decision was mailed to him.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that an in-service stressful event to which PTSD, or any other psychiatric disability, has been linked actually occurred.

2.  The Veteran does not have, and has not at any point during the pendency of the claim or appeal had, a left knee disability.

3.  There is no in-service injury or event to which any left knee or bilateral hip disability might be connected, and no such disability is related to the Veteran's service.

4.  Prior to August 27, 2012, the Veteran's lumbar spine degenerative disc disease: was primarily manifested by low back pain located in the lumbar region with constant dull throbbing ache, worsened by periods of holding a stationary position and sitting, and painful and limited motion; more closely approximated forward flexion of the thoracolumbar spine greater than 60 degrees than 60 degrees or less, and combined range of motion of the thoracolumbar spine greater than 120 degrees than 120 degrees or less; and was not was not shown to approximate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  Beginning August 27, 2012, the Veteran's lumbar spine degenerative disc disease was primarily manifested by back pain causing loss of range of motion and pain on movement, and more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees than either forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

6.  The Veteran's lumbar spine degenerative disc disease has not produced any periods of acute signs and symptoms requiring bed rest or right leg radiculopathy approximating even mild incomplete paralysis of the femoral nerve.

7.  Prior to August 27, 2012, the Veteran's constipation with reflux more closely approximated moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, than severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

8.  Beginning August 27, 2012, the Veteran's constipation with reflux more closely approximated mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, than moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.

9.  While the Veteran has had heartburn, he has not had persistently recurrent epigastric distress, dysphagia, regurgitation, or substernal or arm or shoulder pain. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria for an initial rating higher than 10 percent for lumbar spine degenerative disc disease prior to August 27, 2012, and higher than 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5243, 8526 (2012).

5.  The criteria for an initial rating higher than 10 percent for constipation with reflux prior to August 27, 2012, and a compensable rating thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.114, Diagnostic Codes 7319, 7346 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection
	
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

No disability at issue in this case has been shown to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Psychiatric disability, to include PTSD

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R.  § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

If, as here, a veteran did not serve in combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone generally cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Also, during the course of the Veteran's appeal, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Here, because the Veteran's claim was appealed prior to July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

However, in this case, the record does not reflect, and the Veteran has not asserted, that he engaged in combat with the enemy.  Furthermore, the Veteran's claimed in-service stressful event in this case is not related to fear of hostile military or terrorist activity.  Rather, the Veteran contends that his PTSD was the result of an in-service sexual assault.

VA recognizes that because assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  To service connect PTSD, there must be some credible evidence to support the veteran's assertion that the stressful event occurred.  This does not mean that the evidence actually proves that the incident occurred, rather that there be at least an approximate balance of positive and negative evidence that it occurred.  If the military record contains no documentation that a personal assault occurred, alternative evidence might still establish an in-service stressful incident.  

In personal assault claims, secondary evidence may need interpretation by a clinician, especially if it involves behavior changes.  Evidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a neuropsychiatric physician.   

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Service treatment records reflect no treatment of or findings pertaining to any psychiatric problems.  Service personnel records reflect that in March and April 1996 the Veteran was found to have wrongfully used marijuana in service, and in August 1996 it was recommended that he be separated from service.  Service personnel records further reflect that, at the time of separation from service in August 1996, the Veteran had 11 months and 27 days of foreign and sea service, and that his military occupational specialty was as a Unit Level Communications Maintainer.

VA treatment records reflect that in April 2008, on military sexual trauma screening, the Veteran denied experiencing military sexual trauma in the past, providing highly probative evidence against his own claim at this time.   

At that time, on PTSD screening, he reported that he had never experienced anything that was so frightening, horrible or upsetting that in the last month he had had any nightmares about it or thought about it when he did not want to, tried hard not to think about it or went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful, or easily startled, or felt numb or detached from others, activities, or his surroundings.  

In June 2008, the Veteran presented with alcohol abuse and chronic pain.  

In August 2008, the Veteran sought treatment for alcohol and marijuana abuse, and reported that he began using alcohol at 13 years of age and marijuana at 10 years.  

In November 2008, he requested anti-anxiety medication.  

On May 5, 2009, the Veteran again sought inpatient treatment for alcohol and marijuana abuse and reported that he had started drinking when he was 13 years old, and that he began using marijuana when he was 12 years old.  On psychological assessment on May 6, when asked if he had had any traumatic experiences in service, he reported that he had had "a few": he reported that he had experienced bad training exercises, had seen a Korean man cut in half due to a truck accident, and had seen a fellow soldier shot during an exercise.  He further reported, in questioning, that he had never been the victim of physical abuse, sexual abuse, or emotional abuse.  On May 12, the Veteran reported that he had been diagnosed with bipolar disorder.

On May 22, 2009, the Veteran was tearful and reported that he thought that he may have had PTSD and needed help.  It was noted that the Veteran was anxious had difficulty sitting still in his chair and was tearful throughout the session, and that the interview was stopped on several occasions so that the Veteran could calm down.  He reported that he had been involved in multiple traumatic experiences during his service but that because of security contracts he was unable to provide those details, and that the only information he could provide was that he participated in a joint task force between the Army and the CIA.  He further reported that he had experienced sexual trauma.  He reported that he had attended a party at a sergeant's home while stationed in Korea, that he had been drinking heavily, that he passed out, and that when he woke up he was being sexually assaulted by that individual.  He also reported several other stressors, including, prior to service, seeing a man shot, and, after his period of service, being in the next room when a woman while a woman was strangled to death.  He reported that he had nightmares and intrusive memories about these events and his military experiences on a daily basis, and that he had never spoken of the military sexual trauma, as he was ashamed and did not want others to question his sexuality.  It was noted that he did not like to talk about these events and expressed much concern about whether he would have to share this information with anther provider.  The diagnosis was PTSD, based on experiences not specific to combat experiences in war.

On May 27, the Veteran was seen for individual psychotherapy, and expressed much relief about finally sharing information about some of the trauma that he had been through, reporting that he could not "keep all this inside anymore."  On May 29, the Veteran reported processing a past traumatic event that had led to current feelings of regret, shame, and guilt, and that he believed that he was being punished for his past actions.

A June 2009 VA outpatient psychiatric evaluation indicates that the Veteran presented for evaluation of PTSD due to military sexual trauma.  The Veteran reported that the event occurred sometime during the spring of 1995 at Camp Casey in Korea, that he remembered the incident to have happened during a unit party on base where he believed that he was "slipped a mickey," and that as he woke up the supply sergeant was performing oral sex on him.  He stated that he did not report the incident, as he was afraid to be labeled homosexual, and that he firmly believed that his substance abuse had been an attempt at self-treating and avoiding nightmares.  

However, in this regard, the Board must note that the Veteran himself at this time reported that his alcohol use first began in high school and that his marijuana use first began at age 10.  He did repeatedly mentioned that his drug use increased significantly during and after his military service.  

In a statement submitted in August 2009, the Veteran asserted that between the months of August and September 1994, while he was service in Korea at Camp Casey, he was invited by a Staff Sergeant, R.H. to a get together at his barracks.  The Veteran stated that he remembered consuming one to two drinks before blacking out, that he believed that his drink had been drugged, and that when he regained consciousness, he saw a man performing oral sex on him, and that he got up and left.  He stated that the next day the Staff Sergeant cornered him and told him that if he said anything he would be considered gay and put out of the service dishonorably or prosecuted for slandering a non-commissioned officer.  According to the Veteran, the Sergeant said that because the Veteran was a private and he was a Staff Sergeant, he would be believed over the Veteran.  The Veteran stated that he had agonized over the incident ever since, and that he had confided in his brother, his brother's wife, and his now ex-girlfriend.  The Veteran further stated that shortly afterwards his military career started to go downhill, and that for years he tried to drown the anguish and feelings he had in drugs and alcohol.  He further stated that he found it almost impossible to feel comfortable around people, especially in large groups, and that he had become very socially inept because of the issues the event caused him, and had nightmares on a very frequent basis due to memories of the assault.  

Also, in August 2009, the Veteran submitted statements from his brother, his brother's wife, and the Veteran's ex-girlfriend.  The Veteran's brother stated that about 10 years before, the Veteran had told him that he had been sexually assaulted at a barracks function by Staff Sergeant R.H.  The Veteran's brother stated that the Veteran did not come back from Korea the same person as when he left, that he was no longer outgoing and friendly, that his personality in had changed completely and he was depressed and reclusive and no longer valued friendships or family, and no longer had a relationship with his daughter.  He further stated that the Veteran did not use drugs prior to his assault, but abused drugs and alcohol after.  

The Veteran's sister-in-law stated that she had learned of the Veteran's assault through her husband and was told about the assault by the Veteran, and that she believed the Veteran displayed the same behavior as she did, as she was also a victim of sexual assault.  

The Veteran's ex-girlfriend stated that the Veteran was frequently jumpy and irritable in public, and was reclusive and depressed.  She further stated that he avoided intimacy and had violent nightmares about the assault he experienced, no longer had a relationship with his daughter, and used drugs or alcohol to numb himself emotionally.  She stated that it took a long time to the point that their relationship had all but ended for the Veteran's brother to tell her about what happened and for her to confront the Veteran about the assault, and that the Veteran had since spoken to her on several occasions about the incident.  

VA treatment notes dated from May 2010 to June 2012 indicate diagnoses of bipolar disorder, substance abuse, and PTSD.

Initially, the evidence does not establish, and the Veteran has not contended, that PTSD or any other psychiatric disability was diagnosed in service; service treatment records reflect no treatment of or findings pertaining to any psychiatric problems.  Rather, the Veteran contends that PTSD and other psychiatric disabilities are related to the in-service stressor of experiencing sexual trauma.  

However, while the record reflects diagnoses of PTSD and other psychiatric disabilities, the evidence weighs against a finding that an in-service stressful event to which PTSD, or any other psychiatric disability, has been linked actually occurred.  In short, the Board finds that the Veteran's asserted stressor of being sexually assaulted by a Staff Sergeant is not credible based on many factors, including the Veteran's own prior statements, which the Board finds provides particularly negative evidence against his claim.

The Veteran's reports of whether he experienced any in-service stressor, and what such stressor was, as well as what his current, resulting symptomatology has been, has been inconsistent and conflicting.  The Veteran first reported his alleged stressor to VA medical providers on March 22, 2009.  However, in April 2008, on military sexual trauma screen, the Veteran denied experiencing military sexual trauma in the past, and on May 5, 2009, approximately two weeks before the Veteran reported his in-service stressor, he was specifically asked whether he had never been the victim of physical, sexual or emotional abuse, and reported that he had not.  On PTSD screen in April 2008, the Veteran reported that he had never experienced anything that was so frightening, horrible or upsetting that in the last month he had had any nightmares about it or thought about it when he did not want to, tried hard not to think about it or went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful, or easily startled, or felt numb or detached from others, activities, or his surroundings.  However, on May 22, 2009, and in June 2009, he reported nightmares and intrusive memories about his stressful military experiences on a daily basis such that he self-treated with substance abuse, in August 2009 stated that he found it almost impossible to feel comfortable around people, especially in large groups, and that he had become very socially inept because of the issues the event caused him, and had nightmares on a very frequent basis due to memories of the assault.  Also, in August 2009 his ex-girlfriend asserted that he had violent nightmares about the assault he experienced.  

The Board understands the Veteran's contention that he did not want to inform VA personnel of his sexual trauma early on, but this would not explain the inconstant statements from the Veteran regarding his symptoms.  These inconsistent and conflicting reports of whether the Veteran experienced in-service sexual trauma and whether he had current PTSD symptomatology such as experiencing nightmares, weighs against his credibility.

Moreover, on May 5, 2009, when asked if he had had any traumatic experiences in service, the Veteran reported that he actually had experienced a "few," but that these were bad training exercises, seeing a Korean man cut in half due to a truck accident, and seeing a fellow soldier shot during an exercise; at the same time he reported that he had never been the victim of physical, sexual or emotional abuse.  

This record in important in that when the Veteran first reported in-service traumatic experiences, such experiences did not involve the sexual trauma which he asserts he has suffered PTSD symptoms as a result of for over a decade, and diminishes the credibility of his assertion of such in-service trauma.  

Also, when the Veteran first reported military sexual trauma on May 22, 2009, he also reported that he had been involved in multiple traumatic experiences during his service but that because of security contracts he was unable to provide those details, and that the only information he could provide was that he participated in a joint task force between the Army and the CIA.  However, the Veteran has not asserted such experiences as PTSD stressors or explained them any further, and such assertions of his service are on their face not plausible given the nature of the Veteran's service as a Unit Level Communications Maintainer.  Such statements therefore diminish the Veteran's credibility in the reporting of his in-service experiences even further.  

Simply stated, a review of the Veteran's records clearly indicates that the Veteran had no connection with the CIA during his service and his own recent statements, which stop making reference to this CIA connection, only support this finding.  The Veteran's contentions are not consistent and the Veteran is found to be a poor historian of his alleged disabilities, undermining the credibility of all his claims with the VA, including any contention of any other disability associated with service other than PTSD. 

Furthermore, beyond the above, the Veteran's accounts at different times of what happened and with whom he had shared the incident are also inconsistent and conflicting:  When initially reporting his in-service trauma on May 22, 2009, the Veteran reported passing out after drinking heavily.  However, in June 2009 he reported that he believed he had been "slipped a mickey," and in August 2009 stated that he remembered consuming one to two drinks before blacking out, that he believed that his drink had been drugged.  

Also, when initially reporting the incident on May 22, the Veteran stated that he had never spoken of the military sexual trauma, as he was ashamed and did not want others to question his sexuality, and on May 27, 2009, was noted to have "expressed much relief about finally sharing information about some of the trauma that he ha[d] been through," reporting that he could not "keep all this inside anymore."  

However, in his August 2009 statement, the Veteran reported that that he had confided in his brother, his brother's wife, and his now ex-girlfriend, and submitted written statements from each; the Veteran's brother actually stated that the Veteran had told him about his sexual assault, even naming the Staff Sergeant by name, about 10 years earlier.  

Regarding the Veteran's asserted trauma, his ex-girlfriend stated that the Veteran had "spoken to [her] about the details on several occasions."  

Once again, VA recognizes that because assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  However, such total factual inconsistencies and conflicting statements following his recent contention regarding a sexual assault undermine the credibility of the Veteran and his lay witnesses, as a whole.  In this case, the Veteran's prior statements are found to provide highly probative evidence against this claim of greater probative weight than his current statements and the lay statements he has provided to support his claim.      

Regarding the lay statements submitted to the Board in August 2009 from his brother, his brother's wife, and his ex-girlfriend, in addition to the above, the Board finds that the statements are of diminished credibility and probative value for a number of reasons, beyond the one noted above:  The Veteran's brother stated that the Veteran did not use drugs prior to his assault, but abused drugs and alcohol after; however, the record contains numerous reports from the Veteran himself that he used alcohol and drugs from an early age, between 10 and 13, prior to service.

Furthermore, the Veteran's ex-girlfriend stated that the Veteran had violent nightmares about the assault he experienced, which she presumably witnessed first-hand.  However, she also stated that it took a very long time, to the point that their relationship had all but ended, before she learned of the Veteran's in-service trauma.

The Board also recognizes that examples of behavior changes that might indicate a stressor formally acknowledged by VA include deterioration in work performance and substance abuse.  See 38 C.F.R. § 3.404(f)(5).  Service personnel records reflect that the Veteran was recommended to be separated from service after being found to have wrongfully used marijuana in service in March and April 1996.  However, again, in this case drug use has not been shown to have been a behavior change, as the Veteran has repeatedly reported using marijuana since the age of 10 or 12.  Moreover, even considering the Veteran's assertion in May 2009 that he began using alcohol and drugs more heavily in service and after service following his alleged sexual trauma, given the extensive evidence weighing against the Veteran's credibility in reporting the stressor, as discussed above, the evidence weighs significantly against a finding that the Veteran's alleged in-service stressor occurred.  Therefore, the Veteran's alleged in-service stressor of sexual assault does not warrant further examination or development, to include interpretation by a medical or mental health professional of the Veteran's asserted behavior changes in service.

The statements of the Veteran and the lay statements he has submitted, as a whole, when view with prior statements of the Veteran, rather than provide evidence in support of his claim, are found by the Board to provide highly probative factual evidence against his claim, clearly indicate the Veteran is not an accurate historian.  The Veteran's most credible statements, the service records, and the post-service treatment indicates, at best, psychiatric disability that began years after service with no connection to service.  No psychiatric disability is found to be related to the Veteran's military service.

The evidence weighs against a finding that the Veteran's asserted in-service stressful event, to which PTSD has been linked, actually occurred, and there is no other basis for connecting any current psychiatric disability to the Veteran's period of service.  Accordingly, the Board finds that the claim for service connection for a psychiatric disability, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



Bilateral hip and left knee disabilities

Service treatment records reflect no treatment of or findings pertaining to any hip or left knee problems.  

A June 2009 report of VA examination of the hips reflects that the Veteran reported that bilateral hip pain had been present since 1999, that he denied trauma or specific incident that brought about hip pain, but, rather, that it had its onset gradually.  The Veteran attributed the pain to extensive marches and physical training while on active duty.  He also reported current constant crepitus and grinding, worse in the morning and after exertion, and improved with narcotic medication.  He reported pain and stiffness, grinding and crepitus affecting the motion of the joint.  On examination of the hips there was normal range of motion and no crepitus.  The Veteran was able to perform straight leg raise on his own, up to 90 degrees, and hip extension while lying on his back and passive motion of the right hip did bring some evidence of pain on maximal anterior and lateral extension.  The examination was otherwise negative.  It was noted that there was left and right flexion from 0 to 125 degrees, left and right extension from 0 to 30 degrees, abduction from 0 to 45 degrees, and the ability to cross one leg over the other, with no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.

The examiner noted that it was possible that the Veteran's examination may have appeared better than it would at baseline, as the Veteran had recently taken narcotic pain medication prior to being seen that day.  X-rays of each hip reflected that the articular surface of the hip was smooth, there was no narrowing of the joint space, the acetabulum was unremarkable, and there was no surrounding soft tissue change.  The impression on X-ray was normal right and left hip.  The examiner's diagnosis was bilateral hip strain.  

In a September 2009 addendum, a VA examiner opined that the Veteran's hip condition was not at least as likely related to his military service.  The VA examiner explained that there was no documentation of clinic visits or injury or pain in the hips in service treatment records, and that X-rays and range of motion of the hips were currently normal.  
	
June 2010 VA treatment records reflect that the Veteran complained of feeling "rusted up" and pointed to bilateral proximal hip/pelvic area laterally, and also complained of having knee pain when he walked, although it was not clear what part of the knee bothered him.  

April to June 2012 VA treatment records reflect treatment for reports of severe left leg pain, numbness and weakness, and acute lower left extremity radicular pain was assessed.  On August 2012 VA examination, left leg radiculopathy findings were noted.  In October 2012, the RO granted service connection for left leg radiculopathy, with an assigned rating of 10 percent.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the service connection claims for bilateral hip and left knee disabilities must be denied. 

Initially, regarding the claim for a left knee disability, the evidence does not establish a disability that can be service connected.  While the Veteran has complained of bilateral knee pain generally, there is no diagnosis, findings, or other evidence of the existence of a current left knee disability.  The Veteran is competent to report matters within his own personal knowledge, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even assuming the credibility of such reports, which is very unclear for reasons cited above, and even assuming that such reported pain is not the pain associated with the Veteran's service-connected left leg radiculopathy, while the Veteran is competent to report pain, he is not competent to diagnose an orthopedic medical disorder of his left knee, as such requires more than merely lay observation.  See Barr, 21 Vet. App. 303.  While the Veteran might believe that he has a current medical disability of the left knee, the question of a current disability in this case extends beyond a diagnosis with unique and readily identifiable features to a layperson.  As such, the Veteran is not competent to address current disability in the present case.

Thus, even assuming that the Veteran's reports of left knee pain are credible, the evidence lacks a currently diagnosed left knee disability.  As the weight of the competent and probative evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, any left knee disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Furthermore, even assuming that the Veteran has a current left knee disability, the record does not reflect, and the Veteran has not identified, any in-service injury or event to which such disability might be connected.  Moreover, there is no competent and probative evidence otherwise supporting the Veteran's claim, and neither the Veteran nor his representative has identified any such evidence.  

Regarding the claim for bilateral hip disability, while bilateral hip strain was diagnosed on June 2009 VA examination, again, the record does not reflect any in-service injury or event to which any such disability might be connected.  Service treatment records reflect no treatment of or findings pertaining to any hip problems, and, moreover, the Veteran has not reported that hip pain existed from the time of his period of service; rather, on June 2009 VA examination, he reported that bilateral hip pain had been present since 1999, with gradual onset, and denied trauma or specific incident bringing about hip pain.  

Also, the only competent and probative opinion regarding whether the Veteran's hip condition was related to his service is that of the VA examiner in the September 2009 addendum, which was that such condition was not related to service, as there was no documentation of clinic visits or injury or pain in the hips in service treatment records, and X-rays and range of motion of the hips were currently normal.  The Board finds the opinion to be persuasive, as it was made by an examiner with appropriate expertise and based on examination of the Veteran and review of the record.  Furthermore, the examiner's rationale is constant with the service treatment records, which, again, reflect no treatment of or findings pertaining to any hip problems.

Moreover, significantly, there is no competent and probative evidence supporting the Veteran's claim for service connection for any hip disability, and neither the Veteran nor his representative has identified any such evidence.  The Board notes that on June 2009 VA examination the Veteran attributed his current bilateral hip pain to extensive marches and physical training while on active duty.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372.  However, while the Veteran might believe that current hip pain is medically related to his remote in-service activities, the question of causation in this case, where the Veteran, by his own report, did not experience hip pain until years after service, extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

Accordingly, the Board finds that the claims for service connection for bilateral hip and left knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson, 12 Vet. App. 119.  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Lumbar spine degenerative disc disease

The Veteran's lumbar spine degenerative disc disease is currently rated under Diagnostic Code (DC) 5243, and is thus rated by analogy under the criteria for intervertebral disc syndrome.  See 38 C.F.R. §§ 4.20, 4.27.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2012).  See also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

A June 2009 VA examination report reflects that the Veteran reported low back pain located in the lumbar region, with constant dull throbbing ache, worsened by periods of holding a stationary position and by sitting.  He reported not being hospitalized or having back surgery of his condition.  He also described radiating pain down both anterior thighs and lateral to posterior calfs, right worse than left, but that the radiation was bilateral.  He denied weakness or urinary or fecal incontinence.  He reported no numbness, paresthesias, or leg or foot weakness, or unsteadiness.  He reported fatigue and pain, including anterior and lateral thighs radiating to the posterior calves bilaterally, but no decreased motion, stiffness, weakness, or spasms, or flare-ups of his spinal condition.  He stated that he was able to walk between one-quarter mile and one mile, and it was noted that there were no incapacitating episodes of spine disease and no devices or aids used.

On examination, posture and gait were normal, and there was no abnormal spine curvature.  Thoracic sacrospinalis showed no spasm, atrophy, guarding, tenderness or weakness, but showed pain with motion.  Lower extremity muscle tone was normal with no atrophy, and on sensory examination, vibration, pinprick, light touch, and position sense were all normal, and there was noted to have been no abnormal sensation.  Thoracolumbar flexion was from 0 to 90 degrees, extension was from 0 to 17 degrees, left flexion was form 0 to 19 degrees, left lateral rotation was from 0 to 30 degrees, right lateral flexion was from 0 to 21 degrees, and right lateral rotation was from 0 to 30 degrees.  There was no additional limitation after three repetition of range of motion, but there was objective evidence of pain following repetitive motion.  It was noted by the examiner that the Veteran's examination may have appeared better than he would at baseline, as the Veteran had recently taken narcotic medication prior to being seen that day.

X-rays showed old compression fracture of L4.  The Veteran reported that he was a mechanic and painter, but that he had been unemployed for two to five years because of back pain, PTSD/anxiety, and because his tools had been stolen.  The diagnoses were degenerative disc disease and healed compression fracture, L4.  It was noted that the Veteran's back condition had significant effects on his usual occupation, and that the effects of the disability on his occupational activities included decreased mobility, problems with lifting and pain.  

The report of a July 2009 electromyography (EMG)/nerve conduction study (NCS) reflects that the Veteran complained of chronic low back pain radiating intermittently a few times a day to the right leg more than the left for a minute or so.  Right lower extremity common peroneal motor study, sural sensory nerve, and Hoffmann reflex were all normal.  The impression was normal electrodiagnostic examination of the right lower extremity, with no evidence of peripheral neuropathy, lumbosacral plexopathy or lumbosacral radiculopathy.  

In his September 2010 substantive appeal, the Veteran asserted that his back condition was severe, and that he could not stand or walk for a long period of time due to pain and discomfort. 

On April 18, 2012, the Veteran complained of left leg pain and reported loss of urine and stool for the past one to two months; it was noted that magnetic resonance imaging (MRI) was not clearly showing a stenosis at this level, and that it should be inquired of the Veteran whether he was remaining continent of urine or stool.  On April 19, 2012, the Veteran complained of left leg pain of two days duration, and he denied loss of bowel or bladder control.  

June 2012 VA treatment records reflect that the Veteran had limited range of motion of the spine and pain with extension and rotation bilaterally, a nonantalgic gait, and that strength was full in all muscle groups in the lower extremities.  

On August 2012 VA examination, the Veteran reported constant, severe low- to mid-back  pain thought the day, with flare-ups causing him to lose approximately 10 days of school due to low back pain.  On range of motion testing, flexion was to 70 degrees, with objective evidence of painful motion at 75 degrees, extension was to 10 degrees with objective evidence of painful motion at 10 degrees, right lateral flexion was to 25 degrees with objective evidence of painful motion at 25 degrees, left lateral flexion was to 20 degrees with objective evidence of painful motion at 15 degrees, and right and left lateral rotation was to 30 degrees or greater with painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and after repetition, flexion was to 75 degrees, extension was to 10 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 20 degrees, and right and left lateral rotation was to 30 degrees or greater.  There was noted to be no additional limitation in range of motion following repetition, and the functional loss of limited movement and pain on moment, but no weakened movement, excess fatigability, incoordination, swelling, deformity, instability of station, disturbance of locomotion, or interference with sitting, standing or weight-bearing.  The Veteran had localized tenderness and guarding or muscle spasm of the thoracolumbar spine.  The VA examiner indicated that such guarding or muscle spasm was severe enough to result in abnormal gait, but at another point indicated that guarding or muscle spasm were present, but did not result in abnormal gait or spinal contour.

Movement and reflexes were full in the lower right extremity, and sensory examination was normal.  It was noted that the Veteran had constant pain in the left lower extremity and intermittent, usually dull pain in the right, and mild paresthesias and numbness in the left lower extremity, but none in the right, with no other signs of radiculopathy.  It was indicated that the Veteran had nerve root involvement of the femoral nerve of both legs, but involvement of the sciatic nerve in the left only.  The severity of radiculopathy in the right lower extremity was noted to have been mild.  It was noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems.  It was also noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, that he used a cane for his back condition, and that, on X-ray, he had multilayer lumbar facet arthritic changes.  It was further noted that the Veteran's spine condition impacted his ability to work because, as a result of his condition, he had lost a significant amount of time from school.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a higher initial rating than 10 percent for lumbar spine degenerative disc disease prior to August 27, 2012, and in excess of 20 percent thereafter must be denied. 

Prior to August 27, 2012, the Veteran's lumbar spine degenerative disc disease was primarily manifested by low back pain located in the lumbar region with constant dull throbbing ache, worsened by periods of holding a stationary position and by sitting, and painful and limited motion, with ability to walk between one-quarter mile and one mile, and no devices or aids required.  However, the most limited the Veteran's range of motion of the spine was measured during this time period, noted on July 2009 VA examination, was flexion from 0 to 90 degrees, and extension, left and right lateral flexion and left and right lateral rotation totaling 117 degrees, with objective evidence of pain following repetitive motion, but no additional loss of range after repetition.  While the Veteran reported fatigue in his back, and the examiner noted that the Veteran's examination may have appeared better than it would at baseline, as the Veteran had recently taken narcotic medication, the evidence, considered in total nonetheless reflects that the Veteran's back disability more closely approximates forward flexion of the thoracolumbar spine greater than 60 degrees than 60 degrees or less, and combined range of motion of the thoracolumbar spine greater than 120 degrees than 120 degrees or less.  

Furthermore, on July 2009 VA examination, thoracic sacrospinalis showed no spasm, atrophy, guarding, tenderness or weakness, posture and gait were normal, and there was no abnormal spine curvature.  In this regard, in June 2012, while the Veteran was noted to have had limited range of motion of the spine and pain with extension and rotation bilaterally, he was noted to have had a nonantalgic gait.  Thus, prior to August 27, 2012, the Veteran's back disability was not shown to approximate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In light of the above, the Board finds that prior to August 27, 2012, the Veteran's lumbar spine disability more closely approximated the criteria for a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine than the criteria for any higher rating.

Beginning August 27, 2012, at best, the Veteran's lumbar spine degenerative disc disease was primarily manifested by reports of constant, severe back pain causing loss of range of motion and pain on movement.  The most limited the Veteran's range of motion of the spine was measured during this time period was on August 27, 2012, VA examination, where flexion was to 70 degrees, with objective evidence of painful motion at 75 degrees, the Veteran was able to perform repetitive-use testing with three repetitions, and, after repetition, flexion was to 75 degrees.  There was noted to be no additional limitation in range of motion following repetition, and while there was functional loss of limited movement and pain on moment, there was no weakened movement, excess fatigability, incoordination, swelling, deformity, instability of station, disturbance of locomotion, or interference with sitting, standing or weight-bearing.  Considering the Veteran's total disability in use of his spine, the Board finds that this evidence reflects that his disability more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees than either forward flexion of the thoracolumbar spine 30 degrees or less  or favorable ankylosis of the entire thoracolumbar spine.

Also, at the time of that examination, the Veteran had localized tenderness and guarding or muscle spasm of the thoracolumbar spine, and at one point it was indicated that such guarding or muscle spasm was severe enough to result in abnormal gait, and at other it was indicated that guarding or muscle spasm were present, but did not result in abnormal gait or spinal contour.  Resolving reasonable doubt in the Veteran's favor, the Board accepts that the more favorable finding of guarding or muscle spasm severe enough to result in abnormal gait.  However, such symptomatology is explicitly contemplated in a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

Thus, the Board finds that, beginning to August 27, 2012, the Veteran's lumbar spine disability more closely approximated the criteria for a 20 percent rating than the criteria for any higher rating.

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the current evaluation, let alone a higher evaluation. 

The Board has also considered the criteria for rating intervertebral disc syndrome under DC 5243 both prior to and since August 27, 2012.  However, the record does not reflect, and the Veteran has not asserted, any incapacitating episodes of intervertebral disc syndrome, or any periods of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest.  

Neurological manifestations of the Veteran's spine disability, specifically right and left leg radicular symptoms, have been noted in the record.  However, as discussed in the introduction above, in October 2012, the RO granted service connection for left leg radiculopathy and assigned a rating of 10 percent, which the Veteran has one year to appeal before such decision becomes final.  Thus, the Board is not addressing such disability in this decision.

Regarding the Veteran's right leg radicular symptoms, the Board finds that such symptoms have at no time warranted a separately compensable rating.  The Veteran complained of radiating pain to the right leg on June 2009 VA examination, July 2009 EMG/NCS testing, and on August 27, 2012, VA examination.  In addition, on August 27, 2012, VA examination, the examiner noted intermittent, usually dull pain in the right, and that the Veteran had nerve root involvement of the femoral nerve of the right leg with mild radiculopathy.

However, while such radiating pain has been noted, no functional impairment approximating even mild incomplete paralysis of the femoral nerve has been shown at any point.  See 38 C.F.R. § 4.124a, DC 8526.  In June 2009, lower extremity muscle tone was normal with no atrophy, and on sensory examination, vibration, pinprick, light touch, position sense were all normal, and there was noted to have been no abnormal sensation.  On July 2009 EMG/NCS, all sensory, motor and reflex studies were normal, and the impression was normal electrodiagnostic examination of the right lower extremity, with no evidence of peripheral neuropathy, lumbosacral plexopathy or lumbosacral radiculopathy.  In June 2012, strength was full in all muscle groups in the lower extremities.  On August 27, 2012, VA examination, movement and reflexes were full in the lower right extremity, sensory examination was normal, and while mild paresthesias and numbness were noted in the left lower extremity, they were not noted in the right, and no other signs of radiculopathy but radiating pain were noted in the right leg.

Thus, as only intermittent, usually dull, pain radiating to the right leg has been the only manifestation of any right leg radiculopathy, with no sensory, motor, strength, or other functional loss, the Board finds that a separately compensable rating for a right leg radiculopathy is not warranted.  See Id.  In this regard, radiating pain is also explicitly contemplated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

The Board notes the Veteran's report on April 18, 2012, of loss of urine and stool for the past one to two months.  However, the Board also finds that no separate rating for any bowel or bladder impairment is warranted, based on the evidence of record.  At that same time, on April 18, 2012, it was noted that MRI was not clearly showing a stenosis at a level involving the bowels or bladder, and that it should be inquired of the Veteran whether he was remaining continent of urine or stool; on April 19, 2012, the Veteran denied loss of bowel or bladder control.  Furthermore, on August 27, 2012 VA examination, it was specifically noted that the Veteran did not have any neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems, and the Veteran has not asserted such problems at any other time.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  The rating codes discussed above specifically pertain to lumbar spine disability.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Accordingly, a higher initial rating than 10 percent for lumbar spine degenerative disc disease prior to August 27, 2012, and in excess of 20 percent thereafter, is not warranted, and there is no basis for further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.

Constipation with reflux

The Veteran's constipation with reflux is currently rated under DC 7399-7319, and is thus rated by analogy under the criteria for irritable colon syndrome.  See 38 C.F.R. §§ 4.20, 4.27, 4.114, DC 7319.

Under DC 7319, for irritable colon syndrome (spastic colitis, mucous colitis, etc.), mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, DC 7319. 

Also, hiatal hernias are rated under DC 7346.  Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent evaluation; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent evaluation; two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent evaluation.  38 C.F.R. § 4.114, DC 7346.

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An April 2008 VA treatment record reflects that the Veteran reported gastric reflux/heartburn since starting etodolac, but no fevers, chills, nausea, vomiting, change in bowel habits, blood in stool, dark, tarry stools, diarrhea, or difficulty with swallowing, providing highly probative evidence against this claim. 

May 2009 VA treatment records reflect that the Veteran denied nausea, vomiting, abdominal pain, diarrhea, or constipation.  

A June 2009 VA examination report reflects that the Veteran described intermittent diarrhea with constipation for the past 13 years.  He described sharp abdominal pain that was colicky in nature, and denied melena, hematochezia, or hematemesis.  There was no nausea or emesis associated with the constipation.  It was noted that review of the Veteran's recent primary care notes did not describe diarrhea, but mentioned abdominal pain that could sound like fecal retention on etodolac for pain.  It was noted that his reflux was presently well-controlled on medication.  There was noted to be no hospitalization or surgery, no history of trauma to the digestive system, no hernia or surgical repair.  Diagnostic testing revealed nonspecific gas pattern, residual feces, and no obstruction.  The diagnosis was constipation secondary to narcotic pain medication, and gastroesophageal reflux disease (GERD) associated with chronic NSAID medications for back pain.  

In a September 2009 addendum, a VA examiner stated that although the Veteran gave a history of intermittent constipation and diarrhea, he was now experiencing constipation, which was a common side effect of the narcotics medication that he used for lower back pain.  She asserted that the obstructive series X-ray in June 2009 showed non-specific gas pattern and residual feces with obstruction, which was consistent with constipation.  She further asserted that the Veteran had not had a colonoscopy, but that there was no documentation that diarrhea had been a problem in recent years.  

VA treatment records reflect that in December 2010, the Veteran reported having occasional constipation, and no other gastrointestinal complaints.  In January 2011, the Veteran reported having irritable bowel syndrome (IBS) but having no nausea or vomiting.  

On August 27, 2012, VA examination, it was noted that the Veteran had previously been diagnosed with GERD, and the Veteran reported having heartburn each night but not taking medication because he could not find a medication that he was prescribed to be effective.  He also described nausea each evening with vomiting at least once per night.  He reported persistently recurrent epigastric distress, pyrosis, regurgitation, and sleep disturbance four times a year or more, with average duration of episodes from one to nine days.  He further reported transient nausea, recurrent vomiting four times or more per year, with average duration of vomiting episodes of 10 days or more.  It was noted that the Veteran did not have an esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  It was also noted that the Veteran's GERD impacted his ability to work by impairing his sleep.  It was further noted by the examiner that the Veteran complained of heartburn, nausea and vomiting, which were all based on interview of the Veteran, but that the severity of his report of heartburn was inconsistent with the fact that he was not taking any medications for this condition.  

Regarding the Veteran's bowel condition, it was noted that the Veteran had been diagnosed with irritable bowel syndrome in the 1990s, and that he currently reported frequent diarrhea, typically lasting from several days to a period of weeks, with six to seven bowel movements a day, alternating with constipation that also lasted from days to weeks.  It was noted that that continuous medication was not required for control of the Veteran's intestinal condition.  The Veteran also reported frequent episodes of bowel disturbance with abdominal distress.  There was noted to have been no weight loss, malnutrition or other general health effects attributable to the Veteran's intestinal condition.  The Veteran reported that his condition affected his ability to work because during frequent episodes of diarrhea he did not attend school.  

Regarding each of the Veteran's conditions, the VA examining physician noted that there was no mention of heartburn, diarrhea, or constipation at his most recent primary care visit in April 2012, and that on June 9, 2012 and December 29, 2011, evaluations at a VA emergency room, the Veteran denied nausea, vomiting, diarrhea or constipation.  It was also noted that the Veteran was currently overweight, which was also inconsistent with severe gastrointestinal symptoms.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial rating higher than 10 percent for constipation with reflux prior to August 27, 2012, and a compensable rating thereafter, must be denied. 

Prior to August 27, 2012, the Veteran's constipation with reflux more closely approximated moderate irritable colon syndrome than severe irritable colon syndrome.  While the Veteran described intermittent diarrhea with constipation for the past 13 years on June 2009 VA examination, it was noted by the examiner that review of the Veteran's recent primary care notes did not describe diarrhea but mentioned abdominal pain that could sound like fecal retention on etodolac for pain.  Also, while in the September 2009 addendum the examiner stated obstructive series X-ray in June 2009 showed non-specific gas pattern and residual feces with obstruction, consistent with constipation, she stated that there was no documentation that diarrhea had been a problem in recent years.  VA treatment records are consistent with this assessment, as they do not reflect any complaints of diarrhea; rather, in April 2008 and May 2009, the Veteran denied diarrhea.  Moreover, the April 2008 and May 2009 VA records further reflect that the Veteran denied change in bowel patterns, constipation, or abdominal pain, and in December 2010, the Veteran reported having occasional constipation, and no other gastrointestinal complaints.  Such reports indicate an even less severe level of disability than one with frequent episodes of bowel disturbance with abdominal distress.  Thus, the Board finds that, prior to August 27, 2012, the Veteran's constipation with reflux more closely approximated moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, than severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

The Board notes that during this period, the Veteran also reported gastric reflux/heartburn since starting etodolac, and on June 2009 VA examination was diagnosed with GERD associated with chronic NSAID medications for back pain.  However, the record does not reflect any GERD symptoms other than heartburn; at the time the Veteran reported heartburn since starting etodolac, in August 2008, she reported no difficulty with swallowing, and in June 2009 it was noted that his reflux was presently well-controlled on medication.  There is no indication prior to August 27, 2012, of persistently recurrent epigastric distress, dysphagia, regurgitation, or substernal or arm or shoulder pain.  Thus, the criteria for a separately compensable rating under DC 7346 were not met during this period, and such separate rating is not warranted.

Beginning August 27, 2012, the Veteran's constipation with reflux more closely approximated mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, than moderate irritable colon syndrome.  The primary symptomatology related to the Veteran's bowel problems in the treatment records, as noted in December 2010, was occasional constipation, and no other gastrointestinal complaints.  Also, no other symptoms pertinent to the criteria under DC 7346 other than heartburn were shown in record.

On August 27, 2012, VA examination, the Veteran described severe symptoms of heartburn and bowel problems.  He reported heartburn each night but not taking medication because he could not find a medication that he was prescribed to be effective, nausea each evening with vomiting at least once per night, persistently recurrent epigastric distress, pyrosis, regurgitation, and sleep disturbance four times a year or more, with average duration of episodes from one to nine days.  He also reported transient nausea, recurrent vomiting four times or more per years, with average duration of vomiting episodes of 10 days or more.  He further reported frequent diarrhea, typically lasting from several days to a period of weeks, with six to seven bowel movements a day, alternating with constipation that also lasted from days to weeks, frequent episodes of bowel disturbance with abdominal distress, and that continuous medication was not required for control of such intestinal condition.  

However, the evidence of record does not corroborate the Veteran's reported symptomatology on August 12, 2012, VA examination, but rather contradicts it.  VA medical records reflect no indication of treatment for such symptoms, despite their extremely severe nature, as described by the Veteran.  In this regard, the August 27, 2012, VA examiner noted that the severity of his report of heartburn was inconsistent with the fact that he was not taking any medications for this condition, and that the Veteran was currently overweight, which was also inconsistent with severe gastrointestinal symptoms.  Furthermore, treatment records reflect that when asked, the Veteran has consistently denied diarrhea, nausea, and vomiting, and has only intermittently complained of occasional constipation; such disparity between the Veteran's reports during treatment and on August 27, 2012, VA examination, was also acknowledged by the VA examiner.   

Given the above, the Board finds that the symptoms reported by the Veteran on August 27, 2012, VA examination not credible, and that more credible reports were given by him during VA treatment, which show occasional constipation and no more symptoms pertinent to the criteria under DC 7346 other than heartburn.  Therefore, the evidence demonstrates that since August 27, 2012, the Veteran's disability has more closely approximated mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, than moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, and has not approximated the criteria for a compensable rating under DC 7346.

Accordingly, the Board finds that prior to August 27, 2012, the Veteran's disability more closely approximated the criteria for a 10 percent rating than those for a 20 percent rating under DC 7319, that since August 27, 2012, the Veteran's disability has more closely approximated the criteria for a noncompensable rating than those for a 10 percent rating under DC 7319, and that at no point has the Veteran's disability approximated the criteria for a separately compensable rating under DC 7346.

In this regard, it is again important for the Veteran to understand that not all evidence in this case supports the current evaluations, let alone a higher evaluation. 

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Accordingly, initial rating higher than 10 percent for constipation with reflux prior to August 27, 2012, and a compensable rating thereafter, is not warranted, and there is no basis for further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.

Extraschedular consideration

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record does not reflect that the average industrial impairment from the Veteran's disabilities would be in excess of that contemplated by the assigned ratings.

Prior to August 27, 2012, the Veteran's lumbar spine degenerative disc disease was primarily manifested by low back pain located in the lumbar region with constant dull throbbing ache, worsened by periods of holding a stationary position and sitting, with ability to walk between one-quarter mile and one mile; the most limited the Veteran's range of motion of the spine was during this time period was flexion from 0 to 90 degrees, and extension, left and right lateral flexion and left and right lateral rotation totaling 117 degrees, with objective evidence of pain following repetitive motion, but no additional loss of range after repetition.  Such manifestations are reasonably contemplated by the schedular criteria under DC 5243 for a 10 rating, which contemplates lumbar spine disability of the nature and severity of disability producing forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.  Beginning August 27, 2012, the Veteran's lumbar spine degenerative disc disease was primarily manifested by back pain causing loss of range of motion and pain on movement, and guarding or muscle spasm severe enough to result in abnormal gait; the most limited the Veteran's range of motion of the spine was measured during this time period was flexion to 70 degrees, with objective evidence of painful motion at 75 degrees, and, after repetition, flexion to 75 degrees.  Such manifestations are reasonably contemplated by the schedular criteria under DC 5243 for a 20 percent rating, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran's constipation with reflux disability has been primarily manifested by occasional constipation and heartburn.  Such manifestations are reasonably contemplated by the schedular criteria for a 10 percent rating and noncompensable rating under the pertinent rating criteria, which contemplate disability of the nature and severity of disability producing disturbances of bowel function with occasional episodes of abdominal distress and heartburn without symptoms such as persistently recurrent epigastric distress, dysphagia, regurgitation, or substernal or arm or shoulder pain.

The record does not reflect that either of the Veteran's disabilities has caused impairment in earning capacity above what would be average for such disability.  

Also, the record does not reflect that the Veteran's disabilities have been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disabilities.  On June 2009 VA examination, the Veteran reported that he was a mechanic and painter, but that he had been unemployed for two to five years because of back pain, PTSD/anxiety, and because his tools had been stolen, and it was noted that the Veteran's back condition had significant effects on his usual occupation including decreased mobility, problems with lifting and pain.  Also, on August 27, 2012, VA examination, the Veteran reported constant, severe low- to mid-back pain thought the day, with flare-ups causing him to lose approximately 10 days of school due to low back pain.

However, while the Veteran's back disability has caused functional impairment, marked interference with employment has not been shown.  In this regard, in June 2009, the Veteran described being unemployed due to a number of reasons, and while it was reported that his back disability would have significant effects on his usual occupation, no marked interference with his employment from his disability was shown.  Furthermore, even accepting as credible the Veteran's statement that he had lost 10 days of school due to his back disability, the Board finds that marked interference with employment due to such back problems has not been shown. 

Also, while the Veteran reported in August 2012 that his constipation with reflux disability affected his ability to work because during frequent episodes of diarrhea he did not attend school, and that his GERD impacted his ability to work by impairing his sleep, as noted above, the Board does not find his reported symptomatology at that time to be credible.  The record does not otherwise indicate that his constipation with reflux, manifested by occasional constipation and heartburn, has produced marked interference with employment.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  While in June 2009 the Veteran reported that he had been unemployed for two to five years because of back pain, PTSD/anxiety, and because his tools had been stolen, he has not asserted that his service-connected disabilities, alone, have rendered him unemployable; rather, it has been repeatedly noted that the Veteran has been going to school.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The award of service connection for lumbar spine degenerative disc disease and constipation with reflux represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the initial ratings did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

In the present case, required notice was provided by letters dated in April 2009 and September 2009, which informed the Veteran of all the elements required by Pelegrini II and Dingess/Hartman.  The September 2009 notice informed the Veteran that that evidence from sources other than the his service records or evidence of behavior changes may constitute credible supporting evidence of his alleged personal assault stressor, such as records from law enforcement authorities, rape crisis centers, mental health counseling and medical centers, and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records and VA medical treatment records, and written statements from the Veteran and his brother, sister-in-law, and ex-girlfriend have been obtained.  Also, for his claimed back, gastrointestinal, and bilateral hip disabilities, the Veteran was provided VA examinations and opinions in July 2009, September 2009, and August 2012.  These examinations and reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for decisions on the Veteran's claims.  The examination reports and opinions were based on examination of the Veteran by examiners with appropriate expertise who reviewed the relevant records.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was not afforded a VA examination in connection with his service connection claims for PTSD and a left knee disability.  However, as explained above, the evidence weighs heavily against a finding that an in-service stressful event to which PTSD, or any other psychiatric disability, has been linked actually occurred, such that the Veteran's alleged in-service stressor of sexual assault does not warrant further examination or development, to include interpretation by a medical or mental health professional of the Veteran's asserted behavior changes in service.  Also, there is no competent evidence of a current left knee disability, or persistent or recurrent symptoms of a disability, for which compensation can be authorized, and the evidence does not establish any in-service injury or event to which any such disability might be connected, and significant evidence against such a finding. 

Therefore, remand for a VA examination of either of these issues is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a left knee disability is denied.

An initial rating higher than 10 percent for lumbar spine degenerative disc disease prior to August 27, 2012, and higher than 20 percent thereafter, is denied.

An initial rating higher than 10 percent for constipation with reflux prior to August 27, 2012, and a compensable rating thereafter, is denied.



REMAND

VA treatment records, including those in June 2010, reflect that the Veteran complained of right knee pain when he walked.  The record contains no current diagnosis of a right knee disability.  However, the Veteran is competent to report matters within his own personal knowledge, such as right knee pain.  See Layno v, 6 Vet. App. at 469.

Service treatment records reflect several instances of treatment for right knee problems.  In May 1995, the Veteran was seen for pain in his right knee after running downstairs and landing on a step way, and was diagnosed with muscle strain.  In October 1995, he again complained of right knee pain, and was diagnosed with strain of the right lateral collateral ligament (LCL).  In June, July, and August 1996, the Veteran was again treated for right lateral knee pain, and diagnoses included right iliotibial band (ITB) syndrome and lateral joint line and right knee pain secondary to LCL strain.  

In August 1996, the Veteran stated that he believed he needed knee surgery, and was assessed as having chronic right knee pain.  

Under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has a current right knee disability, and, if so, whether such disability is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right knee disability (if any).  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Indications of exaggeration (if any) should be noted in the record.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right knee disability.  

If a right knee disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's in-service treatment for right knee pain, ITB syndrome, and LCL strain.

A complete rationale for all opinions must be provided.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


